The following order was filed May 25, 1933 :
Per Curiam.
The above entitled matter having been removed to the Supreme Court of the United States, and the Supreme Court of the United States having, upon consideration of said matter, entered the following judgment, to wit:
“It is now here ordered and adjudged by this court that the judgment of the said Supreme Court in this cause be, and the same is hereby, reversed with costs.”
And the above entitled matter having been remanded to this court by the said Supreme Court of the United States *584for further proceedings not inconsistent with the opinion of that court:
It is now here ordered that the mandate heretofore made in this case be, and the same is hereby, vacated and set aside; and
It is further ordered that the demurrer to the return be and the same is hereby sustained, with directions that the writ of prohibition prayed for issue in accordance with the prayer of the petition.